Citation Nr: 0033102	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
fractured right mandible.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to February 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  In September 1992, the RO denied the veteran's claim of 
service connection for residuals of a fractured right 
mandible; in the absence of a timely filed appeal, that 
decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for residuals of a 
fractured right mandible, and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for 
the residuals of a fractured right mandible.  38 U.S.C.A. 
§§ 1131, 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.303, 20.1103 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
has held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

In a September 1992 rating action, the RO denied the 
veteran's original claim of service connection for the 
residuals of a fractured right mandible and provided him with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  

The evidence of record at the time of the September 1992 
rating decision included copies of the veteran's service 
medical records, which document that the veteran did, in 
fact, incur a fracture of his right mandible, VA examination 
reports, private treatment records, records from the Social 
Security Administration and statements of the veteran.  

The evidence received since the September 1992 rating 
decision includes, among other things, voluminous copies of 
private medical records which include a current diagnosis of 
temporomandibular joint dysfunction.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new in that 
it has not been previously considered.  

In addition, the new evidence is relevant to the veteran's 
claim of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for the residuals of a fractured right 
mandible is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a fractured 
right mandible, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  The Board must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  As indicated above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With respect to the issue of service connection for tinnitus, 
the Board notes that the veteran has submitted in support of 
her claim a statement from a private physician in support of 
his claim.  Although the physician was not sure that he could 
state beyond a reasonable medical certainty that the 
veteran's prior injury to his jaw was the only reason for his 
tinnitus, he did feel comfortable in saying that it could 
have played a part.  Given this statement, the Board finds 
that further development of the record is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of a fractured mandible and 
tinnitus since service.  The veteran in 
this regard must be instructed to submit 
all competent evidence that tends to 
support his assertion that he suffers 
from residuals of a fractured right 
mandible and tinnitus due to disease or 
injury which was incurred in or 
aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
right jaw condition.  All indicated 
testing should be performed in this 
regard and the claims folder should be 
made available to the examiner for 
review.  Detailed clinical findings 
should be reported, and the examiner 
should provide a specific diagnosis in 
connection with the evaluation.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
medical probability that the veteran 
currently suffers from current disability 
due to residuals to the fractured right 
mandible or to other disease or injury 
which was incurred in or aggravated by 
service.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
tinnitus.  All indicated testing should 
be performed in this regard and the 
claims folder should be made available to 
the examiner for review.  Detailed 
clinical findings should be reported, and 
the examiner should provide a specific 
diagnosis in connection with the 
evaluation.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the medical probability 
that any current tinnitus is due to the 
closed head injury, as opined by the 
private physician, or other disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



